Hurt, J.
The appellant was convicted of theft of a horse. The State, by the owner, J. B. O’Banion, proved that the defendant told him, the witness, that he (defendant) thought he, witness, would find his horse in Van Zandt county; that he, defendant, did not know “but that he believed that Henry 0. Paschal and Christian Clark carried his horse off, when they went below to pick cotton. ” O’Banion in pursuance of this information went to Van Zandt county, arrested Paschal and found his horse. The defendant proposed to prove by the witness O’Banion that he loaned him his horse to ride to Van Zandt county in pursuit of the thieves and his horse. The district attorney objected to this evidence and the court sustained the objection; to which the defendant excepted.
This proof could have been adduced for no other purpose than to show a guilty knowledge on the part of the defendant, and in this manner prove his participation in ■the theft of the horse. If the above fact, under the circumstances of this case, could have this effect, certainly all attending facts and circumstances connected with this matter are admissible.
*247There is no evidence to prove that either Paschal, Clark or the defendant was suspected of complicity in the theft. This being the case, we cannot conceive how it is possible to torture the conduct of the defendant in this matter into an inculpatory fact. A.’s neighbor’s horse is stolen; he goes to him and informs him that he does not know but believes that P. and 0. have taken and carried him to another county. A. may know or be informed of facts tending to induce this belief, and be perfectly innocent of any connection with the theft. To hold otherwise would, to our minds, be monstrous. Such doctrine would jeopardize, the liberty and reputation of any person who has knowledge, either personal or from others, of facts showing the commission of crimes. And if to disclose his opinion, and thereby lead the owner to catch the thief and reclaim his property, is to be construed into evidence against the informer, the punishment of criminals would not only be rare, but very dangerous to others besides the thief. However, if such conduct, which appears to us consistent with and worthy of a good citizen, is to be viewed in a criminal light, every fact and circumstance connected with and calculated to explain or negative this .illogical view, are evidently admissible.
One Henry 0. Paschal, a confessed thief, and an .accomplice in this case, was introduced by the State. This witness swore to facts which, if true, fixed guilt upon defendant beyond any sort of question. Defendant proposed to prove by this witness “that there was an agreement between him and the district attorney that he, the district attorney, would dismiss the prosecution against him for the theft of the horse mentioned in the indictment in this cause, provided the witness would turn State’s witness herein.” To this the district attorney objected; which objection was sustained by the court, and defendant excepted. We must assume that defendant could have proven the facts offered; and that being the *248case, let us restate the proposition. A. is on trial for theft; P. is a very important witness against him; he is not only an avowed thief and an accomplice, but A. proposes to prove that he is indicted for the same theft, and that there is an agreement between him and the district attorney to dismiss the prosecution against him if he will become a witness against A. Had A. the right to make this proof ? Beyond all controversy he had. This question is beyond the range of discussion. If an authority could be found holding otherwise, it would be opposed to the plain principles of justice.
The State proved by one Estes that ‘ ‘ defendant told the witness that he knew of some stray horses down on Elat Bock, and that he, defendant, would get them up and turn them over to me, witness, if I would take them off and sell them, and that we would divide.” This proposition was made to the witness a short time after the George Trent horse had been stolen. The defendant proposed to prove by one James Williamson, that he, Williamson, made inquiry of defendant about the George Trent horse, that was alleged to have been stolen, and that, at the time he made the inquiry and a short time before defendant made the proposals to the witness Henry Estes, and about which said Estes testified, defendant said to Williamson: “I believe Harry Estes knows something about what became of the Trent horse, and I will make a proposal to him, and get his confidence, and if he knows anything about the Trent horse I will get it out of him.” “And further defendant proposed to prove by said Williamson that, shortly after the proposal was made to Harry Estes, defendant told Williamson he had made the proposal to Estes, and that he was satisfied from what Estes said and did that he, Estes, knew nothing about the Trent horse.” The district attorney objected, and the court sustained the objection; to which the defendant excepted.
*249Surrounded by these proposed facts, the proposal to Estes was consistent with the conduct of an innocent man; hence their admissibility was clearly proper and legal. Without these surrounding facts, the proposal to Estes only tended to prove defendant a thief generally, but did not tend to connect him with the theft of the horse in question further than the probability that all thieves will steal, and that therefore he stole the horse belonging-to the pro'secutor in this case. The defendant objected to this evidence, but his objection, which should have been sustained, was overruled; being adduced by the State, he was very evidently and justly entitled to the proposed, but rejected evidence.
The State proved by the witness Paschal that there was a conspiracy, in fact a compact, entered into by and between defendant, witness, and quite a number of others, to engage in the business of horse-stealing generally; and that, before defendant entered into this compact, and afterwards, members of this thieving firm had stolen a number of horses from that vicinity,-—to all of which defendant objected. What is the effect of this evidence? What does it tend to prove? Is there any specific tendency indicated by it? Does it disclose an intention to steal the horse in question? It does, but with no greater degree of certainty than to steal every horse in range of the operations of this band of thieves. A. enters into a conspiracy to steal horses generally; a number of horses are taken by members of the conspiracy. B.’s horse is stolen. Is this evidence against A.? Again, if A. did enter into this agreement, and horses were stolen by members thereof, can the conclusion be higher, or be more pointed or specific than one drawn from the fact that A. is an incorrigible and confirmed horse thief? We think so; for in this case the theft of any horse is within the scope of the unlawful compact, and is embraced within its bounds, and each member thereof is in law and morals an actor. We are not to be understood as holding *250that this proof, standing alone, would be sufficient to convict; we are discussing the competency or admissibility of evidence.
But let us return to the evidence of Paschal. His evidence on this matter is to the effect that defendant entered into the conspiracy to steal horses generally. There is no complicity of defendant shown by his evidence, in the thefts of the horses which were taken in that vicinity. We do not allude to the horse charged to have been stolen in this indictment. A conspiracy to steal horses generally, without a participation by defendant in any theft being shown, is all that can be inferred from the evidence of Paschal upon this point. What is the rule? It is held by a number of authorities that “where the evidence tended to show a privity and community of design between the prisoners to commit offenses of the character charged against him, great latitude is allowed in giving in evidence the acts, declarations and conduct of each and all the associates in furtherance of their common unlawful purpose; and such acts, declarations and conduct are evidence against each of them.” This proposition is announced in Mason v. State, 42 Ala. 532, and is made to apply to an offense which was not specifically intended, but was embraced under the general purpose of the conspiracy, to wit, to engage in the burglary business generally.
■ The principle stated in these cases is this: that when a privity and community of design is shown between other parties and defendant to engage in the commission of offenses of the same character as that charged against defendant, great latitude is allowable in giving in evidence the acts, declarations and conduct of each and all of the associates, in furtherance of the common unlawful purpose; and such conduct, acts and declarations are evidence against each of them. The point at issue is this: if the conspiracy has for its object the commission of some •specific offense, such as the theft of a certain horse, or *251the horses of a certain man, the conspiracy being first shown, the acts, declarations and conduct of each member are evidence against each. But, if the object be the commission of offenses of a certain character, but no specific offense, are these acts, declarations and conduct, evidence? In the one case the object is to steal A.’s horses; in the other, the object is to steal any and every person’s horse. In the latter case, the purpose being so broad, A.’s horses would certainly be included therein; and the rule applicable to the one would apply to the other. Nor is the principle affected by the fact that the evidence fails to show that defendant participated in the thefts committed by the other members; for, if they were committed in furtherance of the common design, each member of this company of rogues would be held culpable, notwithstanding he did not take part in, or advise, or agree to this particular offense. The object of this copartnership being so broad and comprehensive hi its nature, each member thereof is fully authorized to steal the horse of any person, having for his support the advice, consent and approval of all the conspirators. Mason v. State, 42 Ala. 532; Carroll v. Com. 84 Pa. St. 107; 2 Hawley, 290; Campbell v. Com. 84 Pa. St. 187; Hester v. Com. 85 Pa. St. 139.
Now let us apply this doctrine. A. is upon trial for the theft of B.’s horse; the State adduces evidence strongly tending to connect him with the theft. To strengthen and corroborate this evidence the State proposes to prove that he belongs to a band of thieves, who are confederated together for the purpose of stealing horses generally;— is this legal evidence? Though this is a question in regard to which the authorities are not harmonious, we believe that the admissibility of this evidence rests upon principle, and has for its support a solid foundation in the rules of justice.
The witness Paschal swears to this conspiracy. He, however, is a confessed thief and an accomplice to the *252theft of the horse in question. Is he corroborated ? We think not. The only attempts at corroboration are, first, that defendant and the other members were in the habit of meeting in the woods near-store. A number of witnesses testify to these meetings. But no witness swears to any fact tending to show that these meetings were for any such purpose as that claimed by Paschal. On the contrary, the evidence most unquestionably proves that not only the persons claimed to be members of the conspiracy by Paschal met there, but others, and in the woods; and the evidence clearly shows the purpose of these meetings, which was to engage in the very baneful and unprofitable business of playing cards. The second ground upon which a corroboration is claimed is that defendant and his son were seen at a time corresponding with that sworn to by Paschal, leading a horse suiting the description of O’Banion’s, in the direction of the place at which Paschal received the O’Banion horse from defendant and his son. The evidence leaves it very doubtful whether this was the horse of O’Banion or that of the defendant; they having horses quite similar, especially in color. If there is a preponderance, we think it is in favor of defendant. To be a criminative fact, the proof must show clearly that the horse was O’Banion’s; for conclusions cannot rise higher or be more certain than the facts from which they are made. If this was the horse of O’Banion, Paschal was not only corroborated, but very strongly supported. If not, there was no corroboration. There were a great many facts sworn to by Paschal which were also testified to by a number of witnesses. Hone of these facts, however, tended in the slightest degree to connect defendant with the crime. This character of corroboration will not suffice.
Por the errors above indicated, the judgment is reversed and the cause remanded.

Reversed and remanded.